OFFICE     OF THE ATTORNEY         GENERAL   OF TEXAS
                            AUSTIN




Xoaorablr Tom 6. K.ing
State Awlitor
sttste    Copltol
AUUbtb,       TSX66

Dear dlrr




                      #a8,150Q ao6h;   th6.t66 6 matter of
         rw   a0 part ai the aonribsratioa       hod been
          614, 6nd that the dead. 'A6 btw        56w6it66
         PA ddorow' with 6 lOOa        bank t0 be bi6&WJ65 Of
         6Ooordlng to th6 term6 rbioh       followed.
ffoaorabls Tos C. King, Page g




          *It 6ontiuned, 'dald 6Ofl61d6rution of
     $3,500 is t&be prid by said College to th6
     61116Wm.      haa O&.esby Xarril,         ST order,       ia
     rOuY ioatal~at6,     the firrt baiz& for ~1,000.00,
     t0 aatur'eOR or before OOtobsr 1, 1938, 6nd the
     1OSt three itiEtUlb65t6betfog for $8853.33 6eOh,
     to sotwe,   respeatlrely,  05 or before s6pta?ihbber
     1st or tbe par8   1939, 1940 and 19&l . . .*

            -It rurtber prov iaed I

            "'If th6 cOllO@3 makes prW?Qt Q6ppltMt Of
     said purohq66 mmey in the mmmer rbore apeol-
     fled and otfiarwS666omplleo with the tsnw and
     &u-OPihUl8 h6YOOf, then i9Pardi6tely UPOA pay-
     sent o? all oi mid ptirahaa6money and th6
     aOOm6d      iatOTO6t OWfne theLyOn,. the d66d abar
    rererred to is to ba dalirsrad b                 6eid     State
    %tnk & @rYULItcOZ%pany t0 6Uld CO1 3:OgO'On it4 de-
    mAda but %f default     iS mada iA the paysant Of
    SAy jnstollmeat    or thk pure&me orO~6y or any
    interest ahereozi, when duo, or in earn t&6 Cal-
    16g6 fUii6    OY YOfU6OE te QOtQ1.y With Uv Of
    th0 OtbaT t6YUt6 or prOv18%0~6 hOrOOf, thOE at
     667   tb0   t&OYO6ftOT th0        Sdfd   %-6.   ERlTiS     Soy,
    at her optlou, terslmta  this aontroot, ia xhiah
    evcnt the 6010 ot rwld land will b%cozi@ null and
    void end raid daod will be 6armm~ersd    to hsr by
    said St&t8 Bank I TYuet Coqw%y   on bar denread
    and sba shell be entitled to retain as l!qt%i-
    dated d6wg68,  6nd not 61 a penalty, Sor braeoh
    h6raoi an 6t6R6Of mr>ney previou8ly pnld to b6r
    OR the pUYOtMi6 money by raid aolh3&i?a.*

            *The fnem-umant~ree
                              algned by the parties,
    but not aalmow2edp,ad or reoorded, and the beak
    noted thsrson it6 r666i t 0r tb6 deed and ao::ep-
    tenoe of tha term6 ot ti e agreesent.

          *~ha eaoonpanylng da&,   held by the bank,
     is iA ra$ular fox16 and inoludaa thir reeltsti.05,
     ‘16 part of the oonaideratioa   for tbia ~onveyanod,
     grantee 669~6~6 popItiBt of l/3  Of the 1958 tax*6

                    ft   ir   0b~0~iaa~ca      by w-a.      xarrl6,
     *a widowf,     and la, of aoureo,         tuwaoorded.
Xoaorable Ton C. Bhg,         Page 3



      V&e     $1,000 paymat    due Oatobar 1, lQ38, wt6
      duly    made.

      voar     opialon on the follows      ?lu66tiOllS i6 re-
      apeotfully request9dt

              l( i)1 8
                     th e
                        Boera OSk66tmii 0f th e
                                              sta t.0
      Taaoharo' Collage8 aagoeered to b!nb a Collage
      osdar a lam+pWohaae   aoatraat, the tams  of
      whiob oall for paymots over t period of more
      then three yesrs?

              -(a)   A8 of hu@et  91, 1939, rbet wad the
     nstar6      of tke interset 0r the coU6.56 ta thiu
     wmrW

              .(3) A8 of Au@& 3l, tOSO, uhat.was the
     liabflity    of the Cons&6 if any, with reapeat
     to future     payaunt    towsr(t the puraha8se of ?+be
     property?

             Vor   the purpose8 of thi6
                                      IAqoiry you mEly
      lastuoa auohfaat6, not detailed, as era naaessary.
     X bava rebt6d   Wrein the 6ubshaaoe of all the
     Information I hare. It will be helpfal, how-
     lmr, ii yo9 xtll 6tUt8 the 68W~ptiQSL6 YOU
     make.”
           It Is generally held that tha govarnlng body
of a oollege or a~iverslty  nay make woEi oontraotr 48
are within the lla5tlr of the authority aoaferrad on it
by obarter or statute and 'ordinarily be8 ia~liad powara
to do everything  oeo6arory nnd aonta51ent to aeoomp~io~
the object or the laotitution 6nd not proiifbltad by law,
14 c. J. 8. 136%5.

             Saetlon 1 of Article Z84?, R. C. 9.,      1926,
prWidO62

          -The Exmr4 of Regents of the State Teaehero'
     College 18 ohargod with the reapanslblllty of the
     genaral oontrol and monog0mUnt  of all State Tea-
     o&err* Collage8 ?a? rhite persons ond ;rey amat,
Ronorable   Topa 0. King, Page 4



     equip and repair bulldiqaI     . . .a
            Seetlon 9 of the eeW   artlale prorideei

           'Tower~'andsatharlty 18 hereby aontorred
     uporr said Board of Regent8 to aoqoln by pm-
     ahase or oondsmnatlon for the use and benaiit
     of any of the State Teaohera* Collegea, 8Uah
     landa within the aormtiea rbars aueh soho&     my
     be loonted as said board aury deem e-lent    tar
     the 088 Or any of 8aid rah.0018 for purpose8 ne-
     eeeaary to the aonduot thereof..
           Prior to 1033, the 2orerning board8 of t&e
8creraZ Stato College8 apparently dare pedt:ed    to
di8bUr8a their &oaal laoone a8 they MW tit, wlthtrrthe
lfrfhs of their authority.   The 4Jrd Leglslatore, hm-
ever-, took owr ooatrol of .all the atmdant f-8 and a3.l
other looal lmtltatioael wale8 oulleoted by the h-
atltatioa8 oi higher learalng, fnolndlng State Teachers*
Colleger, and i&fade the expenditure OS the86 waie8 8pb-
jeot to prior appropriation by the Legl8latUra in the
8alM maa5er a8 waey frtm the general fund. See Aat
1933, 4Srd Leg. p. 696, Oh. 196 and Ch. 221 (nor Artlole8
26540 aiad 20S4d, Vernon*8 Glril StatUtea, Centennial Pdi-
t ion). The rifeat of this legi8latfon   18 to make all wn-
lea expended br oolleee8, exoept gifts or beqtw8ta,    sub-
jeot to appropriation.

           The 0enerel ApproprLtlon  Bill, Chapter 444,
Aot.8 oi 1939, 45th Logialeture, Regular se88104, eppro-
priates the looel institutional reoaiptr such a8 Btudent
tee8 and 811 other raoelpt8 of the reepeotire atate ool-
legea end tmlrereltlea es a *maintsnande or oontln@at
fund* and proride   for the use of this fud br tha 8ohoolr
*for the support, malntenanoe, operation and fiqgroraaent*
or said lnstItutlons.~
          We 8hall ada-   for the pUl3W308 Of th18 OQiniOn
thet thl8 langPam 0r the appropriationbill la auiiloient-
ly broad to euthorlze the Board of %&yenta to paroha8e tlm
lend in question end that the land ir reasonably neoeseary
to the oonduot of the oollege, aa required br See.. 9
of Art. 2649, supre.  Slaoe our opldoo thet the Board OS
Regent8 oould not bind the OOllaga by the land purchase
ooatreat is based on other groonde, 6 disaUS8iOXl of these
.   .




    Roaoroble Ton 0. King, Fags 8




               A8 polntsd out by SUP Sn&u’ema Wurt u the
    0884 of Cbfulea SorIbasr*8 Sun8 1. i&rro 114Ffer. 11,
    262 9. 7. 922 (lPS4) the State Conatltut~oa   ii rileat
    ar to the  leagth o? te?aa for wbioh 4 oontraot may be
    nade by the stetb la th* OSl.l# pSOVi8iOXUB0r the COll8ti-
    tutloa     that alqht atieat        the   ten am theie    uMo& prorldo that
    no debt may br areuted by or on behalf of tha State,               an4   that
    563 agprqpistlon  of money 4x6~ b4 81gde tar 8 longer             term then
    two  ye(lrs. T!h~.pro+lrioa Qpbilrt RO5OQOlf48, da0               eUgge8ted,
    obviomly   I8 IsmpglIaable.

                   seotlon 6 oi Artlola VliIS of th6 State Constitu-
    tion proridem

                   Ve waef    @hell be drrxs$rcm   the Trelrour
             .bnt In pursti8moe 0r spso~~ie'rpproprfationt3 M i[
                                                               0
             by lmq n4l sh a lla nylpproprLatIon 0r.w56y be
             wde   rw   a longer tam          thaa two pats   . . 4
                   ssotlon 49 of ArtIsle 133 provlaeor

                   *'POdebt s&all be orsated Xvror 00 behalf
             of t&e State    exeatgt    . . .* (Kxoeptioar not in-
             perttat    to tta here).

                In p4S8fn$ M yaht point   Out that ~a%' QOWt8 have
    defined thr, words * e@$-,and * iablllty* as used In tha
    Co5atItutioa ukd st4tutes   in a generrl aad not la a rertrlot-
    ad senw.     Raoonstzuctioa ?lnanoe Corp. f: Cmkmtt,   130
    'Per. 636, ill S. vi. (td) 2066, 1095 (1938).

              It say be well to point out here alao tbet it    ie
    not essential to the omatioo   oi a debt that the borrower
    8hOUld be liable ta ka atmU tberefor and the?.  o debt io
    wwy   dse upon a oautracrt, without refwenoe   to tha qwetloa
    of the reszdy fbr.Ite aGlsat$en.    Ero=n v. %ty of Co?ry,
    19 Pa. CO. Ct. R. 4W, 4968 R R. & P. (1st) l&fRlgCity     Of
    Edtfaors t. Gill, 31 xd. $96, 390.
                   The 088~ of Cherler Cwribner*r Sonr ta Yerra,
    ougrs,      lavolved a feet situation smewhat  8IzUar to thet
HoaorQbl6 Toa e. Kin& Peg6 6



8t6td    in your 16tt6r. Th6r6 th6 stat6 &6rd Of 38u6rtioa
6Gt6r%d hitO 4 OOdr6Ot rOr th4 pUreh6U6 Or bQOk8,OT6r Q
fit0 yoar p6riod. rn it8 dm~US8iOt~ Or th6 QtUItiOttB Or
-sh6th4r the oontraot tloleted rltihar $5~0. 49 ofprtlol6 In
or sso. 6 0r Artiole   vnr   0r the corutitutiOqf   both 0f rhi6a
6r6 quoted nbW6,    the QOurt #tat66 that    6la66 ths &,6d   h6d
not bOUtA it8Olt  to pay Qtlr QSOtDt wh6t604W6r WtoQt      upon
l Qontingeaof rh6'Lb rlthis    ita orra dioor6tion,  the oontreot
Xkl OOt viO16tiv6   Qr 6iQher prOV:IEiQROr t&6 t%~StitUt~On.
              30 qUOt6 th6 16af66g6             Or the COUFtt

        'The obXlgatlon of tha oontraot is not to
     baJ I riX6d IXIZIL~~~Or QROUJIt Or bosh, but OdLy
     60 R6tSy 66 6r6 n4%dQd by thQ sohools Or the 8tat.e.
     ISabtllty iS iiX& O&llf for #Uah 4RORatS 4s SZ’6
     raqUifii8~oaad by t&e truste66   of ..th6 66h6636.                      Th6
     ZluR'barof booko QurcrhQavd rot- .mty 0116 Joar and                     the
      a&Wtt         Or    fbione~   6pp1166   thW6fo ie VfhOiifUithitt
      th6 ooatrol 0r tb6 oopool rtlthorltlar.

          Vha oontamt i6 for unlfora textbooh8~ror                               a
     D8riOd Of fiv6 Jr6SrS. Xe quantity is stipulated
     6Ad PD QNdStI  t0 Qay, Otiy QP S~Z-MaMtit tQ P66
     th6 booka in the saheol8. Th6 statots   (alleblqg
     BoeA to ent6r into 6 *ix yeer ooatraat)    aad the
     6ontraat provide that no dabt lo oreakd.     Th6
     Oblif6atiOZIt0 WY 6ri668 ,OrilyUpOnth0 QUrQhalM3
     and bellVery  Of bOOk3 for the yeor rhea n66dtd,,
     sa dlooordl~ to th6 pur686re. The book8 80 fur-
     olnhed aad tto pttrohared htriag any yrar do nat
     XSek66 Obr#   OJJt&6 fUtW6  r6llOWJb~ Or the St&4~
     but or% paid for 6aOb J6.U 66 th6 FtWdltUi68alW RBd'9.
              -It        lo~?.oaUy r0liwc       that       the coetlrsotIs not
     repngxtant to thatpart or See. 6, Art. 8, 0r                         th6
     Conrtitution whloh FrOVi466t  'Xor ehall 64                         8ppro-
     prl6tloa or atma~ b6 Bad6                 r 0r    l   loiiesr t6xs tbsa
     tw pars."

              Tbs fs,~gliacltion
                               18 lnsroapable fM6                   a   rediO&       Of
the 6bov6 qUOt6d 16X&66436that if the 0033tfsat $6 tb6t 6886
hsd bean On6 for the pR.XWh6H, Or 8 Oert6bt ddinlte WntftY
of b~Ok8 6s a PI@6   Q@ead  eeaaideratio8   &ti the Bard &ad
att6wpt6d     to bind th6 Statitst0 py                 that OCUlSfth'at:Ottin
lnstailaents over a period or rive years, the ooart roald
have h614 t&6 aantraot Void.
Eonorablo Tom C. slog, ?a,36 7




6truak down a oontrqot ahereby the Adjutent Get&l      at-
tsmptsd to bind the Stat6 on a tire ~66s lease oi 6 bulld-
1~ ror a Matloa61 Ouard Artwry.    Tha Court c 166 86 ow
or it6 ro68006 th6 iaot that th6 Oolltr6Ot wo if d obllga$e
the state beJOB the   two-par  spproprlation period.
Ft. rorbh CaQal    Club v. SheQhoM, 1ZS Tez. 330, 85
9. iT.(Ed) 660 7( 033).
              3f6 qUOt0 th0 ht@t8E0      Or th0 00&t

           -In the aaae at bar, the Adjutant  Oeneral van
     linit66 in hi6 right CO OMWOOt    t0 tit0 WttM   Of
     hi8 6ppzwpriatioo bill.    & we6 6180 limit68 by
     the torn  of ouoh 6DDfODTi8t:OD.  Xh6n he at-ted
                                         oa bin by l6w,
                                                 Sad   6UOh 8ot
     wea     and Is void.    and 6008 mot Usad tbo 6tataa
                        Otis).
          ml Sa 6 prorrou6 partioa or th6 oplalon, t&o
Court doolarsdt

                    WO mm6
              "?i-h6n                   suoh ltatutoa, )ogo-
                                 to OmstPu6
         thar with fhf above qaoted a p p r a p r ir l
                                                     tlo
                                                      t, a It
                                                           18
     roa6otteUly oze6r  to u6 th6t th6   hdjatant Denor
     had the 4M6d      poror ulthin the   r666oruble limi-
     tation of suoh appropriat%oa, to nekm oontnots      fm


     -(vz6r6aorlag      oum.     )

          1x1 tho light Or the fOT6gOln& 6tl~hOriti66, it i6
the opinion OS this departmnt   that your fiF6t question
6hould be answered In the n6gatlY6 an& you afe 60 a4rleaU.

              Rtrning now to JOW       seoond queetlon, it lo ap-
parent that the @‘6atert pOS”ibl6 iIAter6St.thetthe ooll6@3
odL4 have In tha pwartf     a6 of AugWt 31, 1939, 16 6s
6qUit6blO     title.

             DdiVO~    or th6 d66d iP UOrOW  did Mt h6V6 the
0rf6te    or vostilLq lo&61 title in the 00116g6.  h tl66OrOW-
16 6 Writt6n ii#tlWMllt whfoh by it6 t6rEi6 i~QOrt4 6 l0&61
obligrtioa    66pO8it6d by th6 @antOr, pr626%6Or, OF obllgor,
or hi8 ap;ent, with 8 rtrcnger or third p6rson to b6 kept
by the dspoaitsry wit11 tho p6rSc~~io0o of 8 00EditfOB OF
Honorable Tom C. ISing, Page 8



the beppealng or a oettaln  emat,  and than to bv del~rere4
or to take amid.     XoDanlal Y* xuRani+I, S&.A.?I. 580,
SW,   lS1 Ilab.659, 8 ri.4 P. (6th) 956.
             IhliYWy   Or a dm   1st'OLICrOIt" IS a dOliY8ry   t0
l third giGton to tati affaat upon the heppming   or 6011,
aonditlon.  Ylro Y. GUllO. 1';s so. 3, 118 IA. 0, a *. t F.
(5th) T66.
          *Although legal title does not pa80 to t&o
      wmdoa rrndrr a oontraot OS se10 until    setual da-
      lftery OS the.dead to t&o property,   rtlll  the
      rwulee turd-r suoh oontraot 0r ~uroha80, eapeolal-
      ly dare he woes lata paraoeloa-of the property,
      Ss inrest& rlth the aqoltable'tltla from Ohs
      kite or ths~oontraot, or in en]r evaat fmm the
      date hr takar poseo8riion. aira6 v. Jamem
       Olrr App. San Adodo,    lWA3) 3 S. 0. (Zd) 9342.
      irrar dlemlmeb.

                      of equitable tit10 is basrd on the
             The pasea@
r a athattequity r llllpealZ2oally eatoreo 8 oontraot for
the rale of land upon the maxk that equity ooa8idern that
aa done, rhlah 8houl4 be doam. Fhs fact that aotlrts ~11.1.
not snforae an illegal aoatrro& whlah lo still lraoutory
emotes 4 doubt a8 to whether lqtaltabletitle paesed ia
     inataaoe. see 38 %I%. Jur. 655, ma. 10 aa4'baser
tillis
oited.
          Rowever, the aollage undoubtadlr has an sr,uitabla
intereet fa the property by virtue or payment of a portion
of the parohaae prloe.
          The eaeo or City or ?‘ort ;lortb v. Reynolds
(C$?. ~pp. Pt.  'lorth, 1916) 190 3. Ii'.601, lnvolrad an
illegal oontraot of eala whereby a nwnlolpelfty attempted
to obligcrtciitaeli beyond it6 authority in the purahass
of land for its wsterworkrr.   Thr vendor brought suit ror
speolrio pertoraem4 and tbla remedy xl8 denied by t&
oourt in the r0110mig laligtmgar
             I    there ia a well rsoo~galced line'
      or &&l~f~s     Sh;biohua apptom., BiIldi.ngthat
      in a imsa where propwty,   rsal or QeraOnal,
      has been aoqalrrd by aaaaa or 6 aoatraot forbiddan
      by mea oonatltutional or legislative wmotwnt,
     or othenlu     umathorised,  tha vendor, nbilm
     ha will b+de~nfed *a eaforoamn4 oi 8ha ill*-
     gal oontrrot,.may   reaowr the epso~rio~pro-
     r-t      . . b return 9r 811, Ir my-thing, ha
     =aY Lovo reao I red by +lrtw  of th@ aontrmt
     0r H~o.*

          xt aa be laterred mm    thfs ddOi6iOO that the
teadOO (tko 001Iege in thi@ titan-)   hm a alaim afalnat
the   soperty  ia the natare of aa qultebla Int6re8t thsroin,
rhio 1 has arirea by virtue or pagoaentor a partion 0r tke
~ureharo prlas. This answers your moon6 questIo?h
          Your thin3 q~eatfoa roquestBeous oplalsa aa
to the 1IablUtj   of the oollsgs for‘ futsre payment8 Padbr
the Oontrmt.    da we hata heI6 that    the oontnat ~88 M-
authorhod, it rellear thaf    am 1Lbllity    uaa es&ml
qWn6t   thr aollega r8s rutwe pspiwito mtdsr the ofn-
trrat.
                                Yours    vary    truly

                            ATYW        (SET%L     OY TPXhS




                            w0W      Peter Xt%nI~oaloO


             n APPRCVE3ESE 14, 1940